LatimeR, Judge
(concurring and dissenting) :
I concur with the holding of the majority that there should have 'been an instruction on the lesser included offense of absence without leave in accordance with our decision of United States v. Lowery, supra.
I dissent from the remaining portion of the opinion. The case at hand is strikingly similar to that of United States v. Knoph (No. 605), 6 CMR 108, decided December 31, 1952, in which we affirmed a finding of guilty. There are many inconsistencies in the story related by the accused and the corroboration consists of a hospital record which shows that approximately three weeks after he was required to report for shipment overseas his child was confined for one week because of an inflammation of the bronchial tubes. Every service man with children of tender years could offer a similar explanation. Moreover it was some eight days after the child was released when accused was apprehended. Of course like other absentees he never contacted military authorities, Red Cross, or other welfare agencies and he intended to return in a few days but apprehension interfered with his plan.
What appears to me to be inconsistent holdings will continue so long as we weigh evidence and determine credibility of witnesses.